17 A.3d 69 (2011)
300 Conn. 932
James DEPIETRO
v.
DEPARTMENT OF PUBLIC SAFETY.
SC 18768
Supreme Court of Connecticut.
Decided April 6, 2011.
A. Paul Spinella, Hartford, in support of the petition.
Ronald D. Williams, Jr., Trumbull, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 126 Conn.App. 414, 11 A.3d 1149 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that General Statutes § 29-178 did not allow the plaintiff to bring a direct action against the state in Superior Court?"